Order entered July 1, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-13-01269-CV

                           TIFFANY LYNN FRASER, Appellant

                                                V.

    TIMOTHY PURNELL, AS INDEPENDENT EXECUTOR, ESTATE OF TOMMY
                ARTHUR PURNELL, DECEASED, Appellees

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. PR-11-927-1

                                            ORDER
       We GRANT appellant’s June 26, 2014 unopposed motion to extend time to file reply

brief and ORDER the brief be filed no later than July 16, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE